Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 07/12/2022; Claims 1, 11, and 20 have been amended; Claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. BROWN, LEVI (Reg. No.: 72533) has agreed and authorized the Examiner to amend claims 1, 11, and 20; Claims 8 and 18 canceled.
Examiner’s Amendments
Claims
Replacing claims 1-20 as following:
1. 	(Currently Amended) A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, the computing system comprising:
one or more processors; and
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computing system to:
receive an indication that a first DID user is attempting to use a delegated DID associated with a second DID user on behalf of the second DID user, the first DID user having previously been delegated authority to use the delegated DID by operation of one or more of a legal relationship or a legal agreement between the first and second DID users that provides the delegated authority, 
wherein the delegated DID is a globally unique identifier (i) that is managed independently of any centralized authority (ii) that is operable to identify the second DID user to an identity system, and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identifies the second DID user, and
wherein the delegated DID is associated with a DID document that describes how the delegated DID is permitted to be used, wherein the DID document includes authorization information that provides the delegated authority to the first DID user, and wherein the DID document includes personally identifiable information (PII) for the first DID user, said PII comprising one or more of a name, address, occupation, family members, or age;
determine if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users;
if an event has occurred, automatically revoke the delegation of authority to use the delegated DID and record an indicator in the distributed ledger, wherein the indicator indicates that the first DID user’s delegated authority to use the delegated DID has been revoked, and wherein the first DID user is no longer able to use the delegated DID on behalf of the second DID user; and
   if an event has not occurred, allow the first DID user to continue to use the delegated DID on behalf of the second DID user.

2. 	(Original) The computing system according to claim 1, wherein the executed computer-executable instructions further cause the computing system to:	
if an event has occurred, cause the first DID user to return control of all DID-related data associated with the delegated DID to the second DID user.

3.	(Original) The computing system according to claim 1, wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user.

4.	(Original) The computing system according to claim 1, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has divorced the first DID user.

5.	(Original) The computing system according to claim 1, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has died.

6.	(Original) The computing system according to claim 1, wherein the legal agreement is an employment contract that states that the first DID user is an employee of the second DID user, the event being that the second DID user has terminated the employment of the first DID user.

7.	(Original) The computing system according to claim 1, wherein the legal agreement is an agreement that states that the first DID user is able to act on behalf of the second DID user, the event being that the second DID user has terminated the agreement.

8.	(Cancelled).

9.	(Original) The computing system of claim 1, wherein determining if the event has occurred comprises:
receiving input from the second DID user that informs that the event has occurred.

10.	(Original) The computing system of claim 1, wherein determining if the event has occurred comprises:
automatically determining that the event has occurred based on the legal relationship.

11.	(Currently Amended) A method for event based transfer of decentralized identities (DID) delegated authority, said method being implemented in a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more DIDs for one or more users of the computing system, the method comprising:
receiving an indication that a first DID user is attempting to use a delegated DID associated with a second DID user on behalf of the second DID user, the first DID user having previously been delegated authority to use the delegated DID by operation of one or more of a legal relationship or a legal agreement between the first and second DID users that provides the delegated authority, 
wherein the delegated DID is a globally unique identifier (i) that is managed independently of any centralized authority (ii) that is operable to identify the second DID user to an identity system, and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identifies the second DID user, and
wherein the delegated DID is associated with a DID document that describes how the delegated DID is permitted to be used, wherein the DID document includes authorization information that provides the delegated authority to the first DID user, and wherein the DID document includes personally identifiable information (PII) for the first DID user, said PII comprising one or more of a name, address, occupation, family members, or age;
determining if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users;
if an event has occurred, automatically revoking the delegation of authority to use the delegated DID and recording an indicator in the distributed ledger, wherein the indicator indicates that the first DID user’s delegated authority to use the delegated DID has been revoked, and wherein the first DID user is no longer able to use the delegated DID on behalf of the second DID user; and
   if an event has not occurred, allowing the first DID user to continue to use the delegated DID on behalf of the second DID user.

12.	(Previously Presented) The method according to claim 11, further comprising:	
if an event has occurred, causing the first DID user to return control of all DID-related data associated with the delegated DID to the second DID user.

13.	(Original) The method according to claim 11, wherein the legal relationship is that the first DID user is a parent or other legal guardian of the second DID user, the event being that the second DID user has reached adulthood or that that the legal guardianship has been terminated, the second DID user thus becoming legally independent from the first DID user.

14.	(Original) The method according to claim 11, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has divorced the first DID user.

15.	(Original) The method according to claim 11, wherein the legal relationship is that the first DID user is married to the second DID user, the event being that the second DID user has died.

16.	(Original) The method according to claim 11, wherein the legal agreement is an employment contract that states that the first DID user is an employee of the second DID user, the event being that the second DID user has terminated the employment of the first DID user.

17.	(Original) The method according to claim 11, wherein the legal agreement is an agreement that states that the first DID user is able to act on behalf of the second DID user, the event being that the second DID user has terminated the agreement.

18.	(Cancelled).

19.	(Original) The method according to claim 11, wherein determining if the event has occurred comprises one of receiving input from the second DID user that informs that the event has occurred or automatically determining that the event has occurred based on the legal relationship.

20.	(Currently Amended) A computer system configured to operate in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computer system, said computer system comprising:
one or more processors; and
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system to:
receive an indication that a first DID user is attempting to use a delegated DID associated with a second DID user on behalf of the second DID user, the first DID user having previously been delegated authority to use the delegated DID by operation of one or more of a legal relationship or a legal agreement between the first and second DID users that provides the delegated authority, 
wherein the delegated DID is a globally unique identifier (i) that is managed independently of any centralized authority (ii) that is operable to identify the second DID user to an identity system, and (iii) that is currently under control of the first DID user even though the delegated DID uniquely identifies the second DID user, and
wherein the delegated DID is associated with a DID document that describes how the delegated DID is permitted to be used, wherein the DID document includes authorization information that provides the delegated authority to the first DID user, and wherein the DID document includes personally identifiable information (PII) for the first DID user, said PII comprising one or more of a name, address, occupation, family members, or age;
determine that the first DID user is associated with an identity hub, wherein the identity hub has multiple instances that store data, and wherein the identity hub is under control of the first DID user;
determine that DID-related data belonging to the second user is stored in one or more instances of the identity hub;
determine if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users;
if an event has occurred, (i) automatically revoke the delegation of authority to use the delegated DID, wherein the first DID user is no longer able to use the delegated DID on behalf of the second DID user, , and (iii) record an indicator in the distributed ledger, wherein the indicator indicates that the first DID user’s delegated authority to use the delegated DID has been revoked, and wherein the first DID user loses control over the DID-related data; and 
if an event has not occurred, allow the first DID user to continue to use the delegated DID on behalf of the second DID user.

Examiner's Statement of reason for Allowance
Claims 1-7, 9-10, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a computing system and method for event based transfer of DID delegated authority. An indication is received that a first DID user is attempting to use a delegated DID on behalf of a second DID user. The first DID user has previously been delegated authority to use the delegated DID by operation of a legal relationship or a legal agreement between the first and second DID users. A determination is made if an event has occurred that has changed the legal relationship or the legal agreement between the first and second DID users. If an event has occurred, the delegation of authority to use the delegated DID is automatically revoked such that the first DID user is no longer able to use the delegated DID. If an event has not occurred, the first DID user is allowed to continue to use the delegated DID.
The closest prior arts Kempf-268,” WO 2019/155268, published Aug. 15, 2019) in view of Latorre et al. (“Latorre,” US 2020/0211409, filed. 26, 2019), further in view of Callahan et al. (“Callahan,” US 2020/0036707, files Jul. 23, 2019) are generally directed to various aspect of involves the computing system comprises multiple processors, and multiple computer-readable media with computer-executable instructions to be structured. The computing system is caused to receive an indication that attempts a first DID user to the delegated DID associated with a second DID user on behalf of the second DID user. The first DID user is previously delegated by the authority to use the delegated DID by an operation of multiple legal relationships between the first and second DID users that provides the delegated authority.
However, none of Kempf-268, Latorre, and Callahan teaches or suggests, alone or in combination, the particular combination of steps or elements recited in the independent claims 1, 11, and 20.  For examples, it failed to teach “receive an indication that a first DID user is attempting to use a delegated DID associated with a second DID user on behalf of the second DID user, the first DID user having previously been delegated authority to use the delegated DID by operation of one or more of a legal relationship or a legal agreement between the first and second DID users that provides the delegated authority,” and “wherein the delegated DID is associated with a DID document that describes how the delegated DID is permitted to be used, wherein the DID document includes authorization information that provides the delegated authority to the first DID user, and wherein the DID document includes personally identifiable information (PII) for the first DID user, said PII comprising one or more of a name, address, occupation, family members, or age;” and “if an event has occurred, automatically revoke the delegation of authority to use the delegated DID and record an indicator in the distributed ledger, wherein the indicator indicates that the first DID user’s delegated authority to use the delegated DID has been revoked, and wherein the first DID user is no longer able to use the delegated DID on behalf of the second DID user; and if an event has not occurred, allow the first DID user to continue to use the delegated DID on behalf of the second DID user.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 11, and 20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439

August 7th, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439